 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraves Trucking, Inc. and William Nash. Case 25-CA- 10045November 2, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EOn June 29, 1979, Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions and a supporting brief, and Re-spondent filed cross-exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'We agree with the Administrative Law Judge'sfinding that by various conduct of Supervisor Rich-ard Hanes, including the violent choking of unionshop steward and truckdriver William Nash for en-gaging in protected concerted activities, Respondentviolated Section 8(a)(l) of the Act. The GeneralCounsel contends that the Administrative Law Judgeproperly recommended that to remedy the chokingincident Respondent be required to offer Nash rein-statement, but excepts to the Administrative LawJudge's failure to find specifically that to make Nashwhole Respondent should be required to pay thewages and benefits Nash would have earned with Re-spondent and subsequent employers but for the dis-abling injury caused by the choking incident. Respon-dent, on the other hand, contends that Nash hasnever been discharged and that a reinstatement orderis therefore inappropriate; that a disabling physicalinjury of this type is properly remedied by a commonI In par. I(c) of his recommended Order, the Administrative Law Judgeused the broad cease-and-desist language. "in any other manner." However,we have considered this case in light of the standards set forth in HickmortFoods, Inc., 242 NLRB 1357 (1979), and have concluded that a broad reme-dial order is inappropriate inasmuch as it has not been shown that Respon-dent has a proclivity to violate the Act or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for employees'fundamental statutory rights. Accordingly, we shall modify the recommend-ed Order so as to use the narrow injunctive language. "in any like or relatedmanner."The General Counsel has excepted to the Administrative Law Judge'srecommended remedy insofar as it recommends that interest on backpayshould be computed at a rate other than the 9 percent requested by theGeneral Counsel. The issue is presently under consideration by the Board. Inthe meantime, we will adopt the Administrative Law Judge's reliance onFlorida Steel Corporation, 231 NLRB 651 (1977).law tort or a workmen's compensation claim and notthe Board's remedial backpay award, which is appro-priate only in circumstances where an employee hasbeen unlawfully discharged or denied reinstatement;and that Respondent's backpay liability, if one exists,should be limited to the period Nash would haveworked for Respondent absent the disabling injury,i.e., until the work for which Nash had been em-ployed by Respondent ran out.Absent evidence that Nash was ever discharged byRespondent or that he was otherwise prevented byRespondent for reasons other than his neck injuryfrom returning to work for Respondent, we find, con-trary to the Administrative Law Judge, that a rein-statement order is unwarranted. However, we find,for the reasons set forth below, that Nash should beawarded backpay for the period of the disabling in-jury in order to make him whole for losses resultingfrom Respondent's unlawful conduct which rendered,and continues to render, Nash medically unfit to per-form his former, or a substantially equivalent, job forany employer.As more fully discussed by the Administrative LawJudge, the record establishes that the hauling workfor which Nash had been referred by the Union, inaccordance with the collective-bargaining agreementbetween Respondent and the Union, ran from aboutJune to November 1978;2 that on June 21, SupervisorHanes, annoyed by Nash's challenge on behalf ofhimself and the other drivers to Respondent's newlyimplemented substantive change in working condi-tions, violently grabbed Nash around the neck andchoked him;3that as a result of the choking incident,which occurred in the presence of other employees,Nash suffered contusions and immediate pain in histhroat, tongue, and temple: that Nash worked thebalance of that day and reported to work the follow-ing morning, but was forced to leave work when thepain in his throat and head became too severe; andthat since June 22 Nash has been under a physician'scare for injuries stemming from the choking incidentand has remained under medical orders not to returnto work. Thus, Hanes' vicious physical assault onNash, which directly caused an incapacitating phys-ical injury precluding Nash's resumption of workwith Respondent or any other employer, occurred be-cause of Nash's protected concerted activities andconstituted a serious interference with and restrainton Nash's Section 7 rights.The question before the Board is whether such un-lawful conduct is appropriately remedied by a back-pay order. Congress charged the Board, in Section2 All dates pertinent hereto are in 1978.3As noted by the Administrative Law Judge, Respondent did not disavowHanes' actions.246 NLRB No. 52344 GRAVES TRUCKING, INC.10(c) of the Act,4with the task of devising remedies toeffectuate the policies of the Act.5A backpay order isone of the remedial devices adopted to attain just re-sults in diverse, complicated situations.6The Boardhas thus employed the backpay remedy in multifar-ious circumstances, including those in which an em-ployee has suffered loss of earnings resulting from adiscriminatory discharge, layoff, or refusal to rein-state, or an unlawful change in job status such asdiscriminatory demotion, transfer, or pay reduction.7Like other Board remedies, backpay is intended todispel the effect of unlawful conduct, whether in re-sponse to protected concerted activities or union ac-tivities, by restoring discriminatees as nearly as possi-ble to the economic position they would have enjoyedin the absence of the unlawful conduct. In this case,while the brutal physical assault on Nash is fortu-nately not one of the more common forms of unlaw-ful conduct the Board is called upon to remedy, wefind it a form of misconduct which the Act wasclearly designed to discourage and remedy in full. Ac-cordingly, since the misconduct resulted in loss to theemployee, we find that a monetary award is appropri-ate herein.Contrary to Respondent's suggestion, such a mone-tary award is not reparation for the physical injurysuffered by Nash,8but a necessary remedy to vindi-cate the purposes of the Act. The only way to restoreNash as nearly as possible to the economic positionhe would have obtained, but for Respondent's unlaw-ful conduct, is to make him whole for compensationlost as a result of Respondent's unfair labor practice.The relationship between Respondent's unlawful con-duct and Nash's injury is clear and direct. And it isthat injury which only prevented Nash from resuminghis former position with Respondent, but, followingthe November completion of that job, precluded himfrom securing substantially equivalent employmentwith any other employer. Thus, while Nash was neverdischarged per se, he suffered the monetary conse-quence of discharge without the physical capacity tomitigate his loss. Were we to withhold backpay inthese circumstances we would allow Respondent toescape all liability for the loss of wages Nash sufferedbecause of factors Respondent unlawfully caused.' Sec. 10(c) states, in pertinent part, that the Board shall "take such affir-mative action including reinstatement of employees with or without back-pay, as will effectuate the policies of the Act."I See, generally, N.L.R.B. v. Seven-Up Bottling Company, of Miami, Inc.,344 U.S. 344 (1953); Nathanson, Trustee in Bankruptcy of MacKenzie CoachLines v. N.L.R B. 344 U.S. 25, 30 (1952); Phelps Dodge Corp v. .L R B..313 U.S. 177, 194 (1941).6 Phelps Dodge Corp. v. N.LR.B., supra at 198.'D. S. McDowell and K. C. Huhn, "NLRB Remedies for Unfair LaborPractices" (Labor Relations and Public Policy Series, Report No 12), p. 81.Philadelphia, University of Pennsylvania (1976)8 As Respondent suggests, there are other forums available to Nash toobtain compensation for his personal injuries.Such a result would clearly be contrary to the reme-dial purposes of the Act."We shall, therefore, require Respondent to makeNash whole for pay lost by him from June 22. 1978,the date Nash was rendered unable to work becauseof his physical injury caused by Respondent's unlaw-ful conduct, until a reasonable period after he isdeemed physically able to resume his former or a sub-stantially equivalent job with Respondent, or anyother employer.°We have so framed the remedy toafford Nash a reasonable period after he has satisfac-torily recovered from his injury to secure the equiv-alent employment which said injury has foreclosedhim from seeking and shall leave to the compliancestage of this proceeding the determination of whenbackpay shall be tolled." As indicated at footnote 1,supra, backpay shall be computed in the manner pre-scribed in F. W: Woolworth Company, 90 NLRB 289(1950), with interest computed in accordance withFlorida Steel Corporation. 231 NLRB 651 (1977).'2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, GravesTrucking, Inc., Fort Wayne, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I. Substitute the following for paragraph (c) ofthe recommended Order:"(c) In any like or related manner unlawfully inter-fering with, restraining, or coercing employees in theexercise of the rights guaranteed them by Section 7 ofthe Act."2. Substitute the following for paragraph 2(a) ofthe recommended Order:"(a) Make William Nash whole for any loss ofearnings he may have suffered, or will suffer, as aresult of Respondent's unlawful conduct against himuntil a reasonable period after his injury resulting9 Further, to deny Nash backpay would put him in a worse position thana discriminatee who has suffered an industrial injury during the course ofinterim employment, an occurrence which the Board has determined doesnot toll backpay. Yet. Nash's injury is even more directly related to Respon-dent's unlawful conduct than such industrial njunes, and we find he is enti-tled to at least the same remedial relief American Manufacturing Companv ofTexas. 167 NLRB 520, 522 (1967).to Becton-Dlckinson Compans, 189 NlRB 787, 789 (1971). cf A, Fl4. Mill-ing Company. 170 NLRB 1079 (1968); Moss Planing Mill Co., 110 NLRB933, 938 944 (1954).1I The record establishes that, for some period following his injury. Nashreceived workmen's compensation. To the extent that this award was inreplacement for lost wages, it shall be deducted from his gross hackpa).,4 merican Manulacturing Compan' of Texas. supra2 See. generally. lsis Plumbing & Heatzing Co. 138 NL.RB 716 (1962)345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom said unlawful conduct no longer precludes himfrom performing his former or a substantially equiv-alent job with Respondent, or any other employer,plus interest."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasfound that we violated the Act and has ordered us topost this notice.The National Labor Relations Act gives all em-ployees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representa-tives they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT verbally abuse and threaten ouremployees with discharge because they engagedin concerted activities protected by Section 7 ofthe National Labor Relations Act.WE WILL NOT physically assault or injure ouremployees because they engaged in concerted ac-tivities protected by Section 7 of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights protected by Section 7of the Act.WE WILL make William Nash whole for anyloss of earnings he may have suffered, or willsuffer, as a result of our unlawful conduct againsthim until a reasonable period after his injury re-sulting from said unlawful conduct no longerprecludes him from performing his former, or asubstantially equivalent, job for Graves Truck-ing, Inc., or any other employer, plus interest.All our employees are free to become or remain, orrefrain from becoming or remaining, members of alabor organization.GRAVES TRUCKING, IN('.DECISIONKARI. H. BUS(IIMANN, Administrative Law Judge: Thiscase arose upon the filing on July 25, 1978, of an unfairlabor practice charge against Respondent. Graves Truck-ing, Inc., by its employee William Nash. The resulting com-plaint, dated August 31, 1978, charged Respondent withviolations of Section 8(a)( ) of the National Labor Rela-tions Act, as amended (referred to herein as the Act). Re-spondent timely filed an answer denying all of the substan-tive charges of the complaint.A hearing on the complaint was held before me on Janu-ary 9 and 10, 1979. The transcript of the post-hearing dep-osition was filed by Respondent on February 9. 1978, pur-suant to permission granted at the hearing.' Both sides filedbriefs on February 28. 1979.Upon the entire record of the case, including the hearingtranscript, the deposition transcript, the briefs of both sides,and from my observation of the witnesses, I make the fol-lowing:FINDINGS OF FACIRespondent, Graves Trucking, Inc., is an Indiana corpo-ration with its principal office located in Fort Wayne, Indi-ana, and jobsites located in various areas in Indiana, in-cluding the one involved here, the Interstate Highway 1-69.It is engaged in the transportation and delivery of construc-tion materials and is admittedly an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Local Union No. 135. affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen andHelpers of America (referred to herein as Local 135 or theUnion), is, admittedly, a labor organization within themeaning of Section 2(5) of the Act.The Charging Party, William Nash, was, at all times ma-terial to the complaint, an employee of Respondent and theunion shop steward at Respondent's 1-69 jobsite near GasCity. Indiana.I. IlE AL.E(iEI) UNFAIR I.ABOR PRAC II(ESRespondent is charged under Section 8(a)(1) of the Actwith interfering with, restraining, and coercing its employ-ees in the exercise of their rights under Section 7 of the Act.Specifically it is alleged that: () Respondent, through itssupervisor and agent Richard Hanes, subjected its employ-ees to threats of discharge or other reprisals if they engagedin concerted or other Section 7 activities and (2) Respon-dent, through its supervisor and agent Richard Hanes, ver-bally abused and physically assaulted employee and UnionShop Steward William Nash because he was engaged inprotected activities.II. BA(KGROUNI) AND SQUEN(I 01F EVENTNSRespondent had contracted to haul asphalt constructionmaterials from a plant located near Gas City, Indiana, tovarious highway construction sites on Interstate Highway69. The job also involved hauling sand and gravel to theasphalt plant from a nearby source. The work ran fromapproximately June 1978 to November of the same year.i Respondent's motion to accept as part rf the record the deposition ofRobert E. Nicholas is granted in accordance with Sec. 102.30 of the Board'sRules and Regulations.346 GRAVES TRUCKING. INC.The asphalt plant jobsite is located approximately 50 to 60miles from Respondent's home office in Fort Wayne.William Nash and one other truckdriver, Mike Kissel,were referred to the plant jobsite by Local 135 on May 31,1978, in accordance with a collective-bargaining agreementbetween the Union and Respondent. Nash was subse-quently appointed shop steward on the site by the Union.Richard Hanes and four other drivers arrived on the site onJune 6. With the exception of a number of additional driv-ers hired later, Respondent had no other personnel at theplant jobsite on any regular basis.The normal paid workday at the asphalt plant jobsitebegan at 5:45 a.m. for the drivers, which included an initial15- to 20-minute safety inspection of the trucks which theywere to drive that day. The beds of the trucks were thenoiled and loaded with asphalt or were sent out to haul sandor gravel back to the plant. All of Respondent's employeesat the jobsite, including Richard Hanes. performed similardriving duties. Hanes, however, had additional responsibil-ities and performed a number of other duties for Respon-dent, described below.On June 20, 1978, Hanes informed drivers Robert Mooreand Kissel that henceforth they were to have their trucksready at 6 a.m. and that their hourly wages would begin asof that time. This meant that the drivers would no longer bepaid for the safety inspection period. Kissel and Moore in-formed their shop steward about the change in workingconditions. Nash immediately went to Hanes, who merelyconfirmed the new orders. At the end of the day, Nashadvised Moore and Kissel that they should not go to workuntil 6 a.m. and asked them to wait for him before report-ing for work on the following morning.On June 21, 1978, Nash, Moore, and Kissell appeared atthe plant worksite at approximately 6 a.m. Hanes immedi-ately confronted and berated them for their failure to beready with their trucks by 6 a.m. In the words of MichaelKissel, an eyewitness, Hane's conduct was as follows:A. He climbed down out of his truck. He was sling-ing his arms around and he said, "Where in the hellhave you guys been? You was supposed to be underthe plant at 6:00." And Bill then stated that our timedidn't start till 6:00. And then he started cussing Billand calling him names, and he was right in Bill's facewhen he was doing it.Nash explained that they had reported at 6 a.m. becausetheir pay period was now scheduled to begin at 6 a.m. Thethree drivers then proceeded to their trucks as Hanes con-tinued his tirade and, punctuating his remarks with profan-ities and obscenities. threatened that they would be fired.Hanes said that he wanted them there at 5:45 a.m. but thatthey would not be paid for the 15 minutes and that theywould be replaced if they did not report at the proper time.A second confrontation between Hanes and Nash oc-curred shortly after the drivers had finished the safety checkof their trucks and had lined them up to be weighed and thetruck beds oiled. Hanes had accidently torn down a power-line at the oiler with the elevated bed of his truck. Nash hadbeen parked in line behind Hanes' truck, waiting to load.when the accident occurred. And as soon as Nash steppedout of his truck, Hanes again proceeded to berate Nashbecause he and the other drivers failed to report on time.Still angered because of the accident, he again threatenedthat Nash and the other two drivers would be fired if theydid not work as directed. Nash calmly replied that theywould not be fired. Hanes, using a variety of expletives,threatened repeatedly that they would be replaced unlessthey would be on time. When Nash continued to disagree.Hanes suddenly thrust his hands around Nash's neck, im-pressed both his thumbs into his throat, and violentlychoked him. bringing Nash to his knees before he was ableto struggle free. While Nash was still struggling to regainhis strength, Hanes said: "You son of a bitch, get up in yourtruck ... god damn you, if you don't get in your truck I amgoing to throw you in your truck .... I'll stick your goddamned head down in that water and drown you." As otherdrivers approached the scene, Hanes got into his truck anddrove off.With pain in his throat, at the base of his tongue. and inhis right temple, Nash immediately reported the assault toUnion Business Agent Arthur Hicks. Later that day Hicksmet with Nash and observed that his neck appeared redand bruised. Hicks then questioned Hanes, who initiallydenied everything, but then admitted choking Nash. Healso spoke with Respondent's owner, Charles Graves, bytelephone. Graves, however. discounted Hicks' assertionthat a problem existed and expressed more concern aboutthe drivers' having reported late for work than aboutNash's injury. Hicks stated that the drivers were not goingto report 15 minutes early without getting paid for it andthat he would not tolerate Graves' supervisor choking theunion steward. Graves replied that "Dick Hanes was goingto run that god damned job down there. that Bill Nash wasnot going to run it." Graves stated that, if the drivers werenot going to take orders from Hanes, they would be fired.Business Agent Hicks later met with Respondent's co-owner and superintendent. Jim Schuhler. Schuhler de-fended Hanes and indicated that Hanes had the authorityto fire anyone who refused to work for him.Nash reported for work on June 22. the day following theinjury, but was forced to leave at 10 a.m. because the painin his throat and head had become too severe. He has sincebeen under a doctor's care for injuries stemming from thechoking incident and has remained under medical ordersnot to return to work.'AnalysisEmployment status of Richard Hanes. Respondent arguesthat it is not responsible for Richard Hanes' actions of June2 Most of the factual sequence summarized abose is based upon noncon-flicting or uncontroverted testimony The only major conflict centers aroundHanes' conduct during his assault on Nash. I have credited the testimony ofWilliam Nash. Robert Moore, and Michael Kissel because it was consistent,plausible, and straightforward. The testimony of Michael Hipskind andRichard Hanes and the deposition of Robert Nicholas seemed inconsistentand unconvincing. For example. Hipskind testified that, during the alterca-tion between Hanes and Nash Hanes was backing away and tripped overRobert Nicholas, who was working over the fallen powerline. According toHipskind. Hanes was falling backwards as he pushed Nash away Such con-duct is obviously not the typical reaction of a person falling backwardsHipskinds' recollection also appeared unclear, and his sor, shifted on anumber of points In the post-hearing deposition. Robert Nicholas indicatedthat during this heated argument he heard Nash shout repeatedl. "Come hitme." and that he felt Hanes' npping over him. et he did not observe an)physical contact between the two or any other incidents, because it as noneof his business.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARD21, since he was not a supervisor or agent of Respondentwithin the meaning of the Act. This argument is unpersua-sive, given the factual circumstances of this case. There area number of indicia of Hanes' supervisory status. Hanesheld himself out as "boss" of the job both before and afterthe June 21 incident. Allen-Morrison Sign Co., Inc., 79NLRB 904 (1948); Asheville Steel Company, 202 NLRB 146(1973). Hanes testified on cross-examination that he wasresponsible for seeing that the job was done and that theemployees reported for work on time. He indicated thatRespondent's owner, Charles Graves, had charged him withthis responsibility. Graves and co-owner Schuhler con-firmed that Hanes was to run the job, and they referred tohim as "the boss" of the job to Business Agent Hicks. BothGraves and Schuhler told Hicks that anyone refusingHanes' orders would be fired, and Schuhler further statedthat Hanes had the authority to fire employees who refusedorders. It is clear from these statements that Hanes consid-ered himself the boss and that Respondent charged Haneswith the responsibility of running the job and held him outas the boss to the union and to the employees. Jas. H. Mat-thews & Co. v. N.L.R.B. 354 F.2d 432 (8th Cir. 1965): Mur-ray Equipment Company, Inc., 226 NLRB 1092 (1976);Asheville Steel Company, supra. Significantly, there were noother management representatives present at the 1-69 job-site, which was 50 to 60 miles from the home office. With-out Hanes as the supervisor, the employees would havebeen effectively without supervision. Stephens Produce Co.,Inc., 214 NLRB 131 (1974).The record also shows that Hanes conveyed orders andinstructions from management and made sure that theywere carried out. He requested drivers for work based onthe union seniority list and was singularly responsible forassigning drivers' work tasks. Pollack Electric Company,Inc., 219 NLRB 1237 (1975); Murray Equipment Company,Inc., supra, Asheville Steel Company, supra. Hanes also wasresponsible for collecting and submitting drivers' time tick-ets. He filled them out and submitted corrected tickets,when he felt it necessary, to accurately reflect the hours thata driver had worked. Murray Equipment Company, Inc., su-pra. Hanes distributed paychecks at the jobsite and warnedemployees when they were late. Samuel Liefer and HarryOstreicher, a Copartnership, d/b/la River Manor Health Re-lated Facility, 224 NLRB 227 (1976). Additionally, Hanesgranted permission for employees to leave work, trans-mitted employee grievances, helped resolve disputes overpay, reported rule infractions to management, and exer-cised other privileges and duties reserved only to supervi-sory personnel, such as driving a company truck to andfrom the worksite. Allen-Morrison Sign Co., supra.The fact that Hanes spent most of his time doing thesame work as the other employees and acted in a supervi-sory capacity during part of the time does not detract fromhis supervisory status (Swift & Company, 129 NLRB 1391(1961)), nor does the fact that Hanes was a member of an-other local union. Section 14(a) of the Act permits unionmembership for supervisors, a practice which is common-place in the construction industry. Local 636 of the UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL CIO [Detroit Association of Plumbing Contractors] v.N.L.R.B., 287 F.2d 354 (D.C. Cir. 1961). Moreover, Hanes'actions on June 21, 1978, disprove the notion that Haneswas merely a leadman and that his duties were ministerialor routine in nature. Upon seeing that his revised time-payinstructions were not being followed, Hanes used all thepower available to him, including the use of physical force.Finally, assuming arguendo that Hanes was not a supervi-sor, Respondent Graves certainly did not disavow Hanes'conduct. On the contrary, Graves accepted it and made itclear that the drivers who disagree with Hanes would risktheir employment.All factors considered, it is clear that Richard Hanesacted as an agent and supervisor of Respondent within themeaning of Section 2(11) of the Act.The Concerted Activity: The issue of Richard Hanes' su-pervisory status having been resolved, it is clear that Re-spondent is responsible for its supervisor's actions whichviolated Section 8(a)(1) of the Act. The activities of WilliamNash and the other two drivers on the morning of June 20,1978, constituted concerted activities protected by Section 7of the Act. Nash, acting in his capacity as shop steward,advised the two other employees to report with him nosooner than 6 a.m. on June 21 because they were not toreceive any pay for any earlier starting time under Hanes'new directive. This directive constituted a substantivechange in working conditions, and the three acted collec-tively to assert what they considered were their rights underthe bargaining agreement. The leading role in this disputewas played by Nash, who was aided by the concerted ac-tions of Moore and Kissell. This was obviously not a refusalto work, for the men were ready to begin the working dayat 6 a.m., the time set by Hanes as the beginning of the payperiod. The men would have been ready to go to work at5:45 a.m. as in the past, but it was Hanes who changed theroutine so that in the eyes of the three truckdrivers a legiti-mate dispute arose as to whether the 15-minute safetycheck of their trucks should be considered a part of theirworktime for which they should be compensated. Theirconduct in this instance was clearly protected by Section 7of the Act. N.L.R.B. v. Washington Aluminum Company,Inc.. 370 U.S. 9, 17 (1962).Hanes' conduct, when he subjected the men to his verbalabuse and repeated threats of discharge, was a direct inter-ference with their protected activity and constituted a viola-tion of Section 8(a)(1) of the Act. Similarly, the verbalabuse and the vicious physical assault by Hanes, a 48-year-old man of strong physical appearance, on William Nash,an aging 62-year-old man, constituted an obvious interfer-ence with and restraint on his Section 7 rights. The seriousand long-lasting effects of the assault may have incapaci-tated Nash for a long time, perhaps for the rest of his natu-ral life. His physical condition is not disputed in the record.And it is clear that Respondent's actions against Nash weresignificantly more serious an interference, restraint, or coer-cion than a discharge; accordingly, I have no difficulty infinding a violation of Section 8(a)(1 ) of the Act.CONCLUSIONS OF LAWI. Respondent, Graves Trucking, Inc., is, and was at allmaterial times, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.348 GRAVES TRUCKING. INC(2. Richard Hanes was an agent and supervisor of Re-spondent, within the meaning of Section 2(1 1) of the Act, atall times material to the complaint.3. By verbally abusing and threatening its employees be-cause they engaged in protected concerted activities underSection 7 of the Act, Respondent, through its supervisorand agent Richard Hanes, violated Section 8(a)(1) of theAct.4. By physically assaulting and threatening WilliamNash, an employee and union shop steward, for engaging inconcerted activities protected under Section 7 of the Act,Respondent, through its supervisor and agent RichardHanes, violated Section 8(a)(1) of the Act.5. The aforesaid practices are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I recom-mend that Respondent be ordered to cease and desist fromits unlawful practices. I further recommend that Respon-dent be ordered to post an appropriate notice and take affir-mative action in order to effectuate the policies of the Act.In addition, I recommend that Respondent offer WilliamNash immediate reinstatement without prejudice to his se-niority rights or other privileges and be provided with back-pay and interest thereon, to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977),5 and that he be made whole for any loss of pay orother benefits which he suffered as a result of Respondent'sconduct found unlawful herein, in accordance with the ap-plicable and above-cited legal precedents.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the following:ORDER'The Respondent, Graves Trucking, Inc., Fort Wayne, In-diana, its officers, agents, successors, and assigns, shall:3 See, generally, Isis Plumbing & Heating Ca., 138 NLRB 716 (1962).4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.1. Cease and desist from:(a) Verbally abusing and threatening its employees withdischarge because they engaged in protected concerted ac-tivity.(b) Physically assaulting or injuring its employees be-cause they engaged in protected concerted activity.(c) In any other manner unlawfully interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Offer William Nash immediate and full reinstatementto his former position or, if such position no longer exists, toa substantially equivalent position. and make him whole forany loss of pay that he may have suffered by reason ofRespondent's unlawful conduct against him in accordancewith the recommendations set forth herein under "TheRemedy."(b) Provide the Regional Director, upon his request, withall written and oral information relevant to the computa-tion of backpay and the requirement for reinstatement ofWilliam Nash.(c) Post at its Fort Wayne, Indiana, office and plant cop-ies of the attached notice marked "Appendix." Copies ofsaid notice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's autho-rized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced. or covered by any othermaterial.(d) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.In the event this Order is enforced by a Judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."349